By the Court.
This is an action of tort to recover compensation for damages sustained by a passenger on a car of the defendant. As he was alighting the heel of the right shoe of the passenger caught in a crack or opening, apparently made as a part of the construction of the car, between the step and riser or apron, and he fell and was injured. The steps could be pulled up and let down. There is nothing in the evidence to show negligence on the part of the defendant. The case is governed by Coleman v. Boston Elevated Railway, 249 Mass. 155, 158, and cases there collected.

Exceptions overruled.